Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A filtering apparatus, wherein the apparatus comprises:
a casing;
a first filtering component and a second filtering component, wherein the first filtering component is a multi-mode component, the second filtering component is a single-mode filtering component, the first filtering component and the second filtering component are separately disposed on two sides of the casing, and the first filtering component and the second filtering component are coupled to each other through a coupling channel;
a coupling channel distinguishing component, located between the first filtering component and the second filtering component, and dividing the coupling channel between the first filtering component and the second filtering component into a plurality of independent coupling channels, wherein the plurality of independent coupling channels are in a one-to-one correspondence with a plurality of preset coupling schemes, the coupling channel distinguishing component comprises a channel distinguishing component and at least one decoupling component, the channel the plurality of independent coupling channels into a plurality of independent channels, and the at least one decoupling component is configured to decouple the plurality of independent channels into the plurality of independent coupling channels; and
at least one adjusting component, wherein the at least one adjusting component is in a one-to-one correspondence with the at least one decoupling component, each of the at least one adjusting component is configured to adjust a preset coupling scheme of a corresponding one of the plurality of independent coupling channels, each of the at least one adjusting component is located in the corresponding independent coupling channel, an axis of the corresponding independent coupling channel is used as a first straight line, and each of the at least one adjusting component is located in a corresponding projection area, wherein the projection area includes a corresponding enhancing component and projections of the corresponding enhancing component in a direction parallel to the first straight line and in a direction perpendicular to the first straight line.
The following is an examiner’s statement of reasons for allowance:  With regards to claims 1-10, the prior art  does not disclose or fairly teach a coupling channel distinguishing component, located between the first filtering component and the second filtering component, and dividing the coupling channel between the first filtering component and the second filtering component into a plurality of independent coupling channels, wherein the plurality of independent coupling channels are in a one-to-one correspondence with a plurality of preset coupling schemes, the coupling channel distinguishing component comprises a channel distinguishing component and at least one decoupling component, the channel distinguishing component is configured to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karhu  US Patent 10,205,214 discloses a  radio frequency  filter  comprising a at least two coaxial resonators, at least one dielectric multi-mode resonator being connected between two coaxial resonators, each resonator being separated from a neighbouring resonator by a wall, wherein a coupling between a coaxial resonator and the at least one dielectric multi-mode resonator is realised with . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 12, 2021

/K.E.G/            Examiner, Art Unit 2843   

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843